               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA                 §
                                          §
                                          §
 v.                                       §               No. 1:17cr35-HSO-RHW-2
                                          §
                                          §
 MELVIN WALKER                            §


 ORDER DENYING DEFENDANT MELVIN WALKER’S MOTION [64] FOR
  COMPASSIONATE RELEASE AND MODIFICATION OF SENTENCE
          PURSUANT TO THE FIRST STEP ACT OF 2018

      BEFORE THE COURT is Defendant Melvin Walker’s Motion [64] for

Compassionate Release and Modification of Sentence pursuant to the First Step Act

of 2018. Because Defendant has not shown that he exhausted his administrative

remedies, the Court finds that this Motion [64] should be denied without prejudice.

                                 I. BACKGROUND

      Pursuant to a written Plea Agreement [25] with the Government, on April 28,

2017, Defendant Melvin Walker (“Defendant”) pleaded guilty to a one-count

Information [1] in this case, which charged that he, “did knowingly and

intentionally conspire with” his co-Defendants “and others known and unknown, to

possess with intent to distribute methamphetamine, a Schedule II narcotic

controlled, all as prohibited by Section 841(a)(1), Title 21, United States Code.”

Information [1] at 1. On August 1, 2017, the Court sentenced Defendant to serve a

term of 188 months imprisonment followed by a period of three years supervised

release, with a fine of $5,000.00 and a special assessment of $100.00. J. [33] at 2-3,
6. Defendant is currently incarcerated at Federal Correctional Institution McDowell

(“FCI McDowell”) in Welch, West Virginia. Defendant filed the present Motion [64]

for Compassionate Release on May 28, 2021, asserting that the conditions at FCI

McDowell brought on by the COVID-19 pandemic, along with his “remarkable

record of post-sentence rehabilitation,” qualify him for compassionate release. See

Mot. [64] at 5. Defendant also notes that “if sentence[d] today[,] his sentence would

be different.” Id. Defendant alleges that he submitted a compassionate release

application to the Warden on April 22, 2021, “via E-request,” and argues that

because “more than thirty days have passed,” he has fulfilled the exhaustion

requirement. Id.

      The Government contends in its Response [69] that the Court should deny

Defendant’s Motion [64] because he has failed to exhaust administrative remedies.

Resp. [69] at 7. If the Court were to reach the merits of Defendant’s Motion [64], the

Government argues that Defendant has not established that extraordinary and

compelling reasons support a sentence reduction. Id. Defendant did not file a Reply;

rather, he submitted through counsel a Notice [72] of Intent not to file “a reply or

proof beyond that which has already been submitted.” Notice [72] at 1.

                                  II. DISCUSSION

       Section 3582(b) of Title 18 of the United States Code provides that a

judgment of conviction constitutes a final judgment, although it can be modified

pursuant to the provisions of 18 U.S.C. § 3582(c). At issue in this case is a requested

modification under § 3582(c)(1)(A)(i), which states in relevant part as follows:



                                           2
      The court may not modify a term of imprisonment once it has been
      imposed except that—
         (1) in any case—
             (A) the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a motion
             on the defendant’s behalf or the lapse of 30 days from the
             receipt of such a request by the warden of the defendant’s
             facility, whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of probation or
             supervised release with or without conditions that does not
             exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in
             section 3553(a) to the extent that they are applicable, if it
             finds that—
                     (i) extraordinary and compelling reasons
                     warrant such a reduction . . . .

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). To fully exhaust all administrative

remedies under § 3582(c)(1)(A), an inmate who is not satisfied with a warden’s

response to his initial request

             may submit an Appeal on the appropriate form (BP-10) to
             the appropriate Regional Director within 20 calendar days
             of the date the Warden signed the response. An inmate who
             is not satisfied with the Regional Director’s response may
             submit an Appeal on the appropriate form (BP-11) to the
             General Counsel within 30 calendar days of the date the
             Regional Director signed the response. . . . Appeal to the
             General Counsel is the final administrative appeal.

28 C.F.R. § 542.15(a). If necessary, the time to respond may be extended by 20 days

by the Warden, by 30 days by the Regional Director, or by 20 days by the General

Counsel. Id. The regulations further provide that “[i]f the inmate does not receive a

response within the time allotted for reply, including extension, the inmate may

consider the absence of a response to be a denial at that level.” Id.



                                           3
      This Court has interpreted the phrase “lapse of 30 days from the receipt of

such a request by the warden” to mean that exhaustion is satisfied only when 30

days have passed from the date the warden receives the request and BOP has not

taken any action on it. United States v. Allen, 1:15-cr-36-HSO-JCG-1, ECF 70 (S.D.

Miss. June 12, 2020); United States v. Martin, 3:16-cr-79-DPJ-LRA, 2020 WL

3065302, at *3 (S.D. Miss. June 9, 2020).

      The Fifth Circuit recently construed the 18 U.S.C. § 3582(c)(1)(A) exhaustion

requirement, concluding that exhaustion under the statute “is mandatory.” United

States v. Franco, 973 F.3d 465, 467 (5th Cir. 2020). Under the plain language of the

statute, a court can only modify a term of imprisonment if a defendant files a

motion “after” he has fully exhausted her administrative remedies. Id.; see 18

U.S.C. § 3582(c)(1)(A). According to the Fifth Circuit, the statute specifies “in clear

language,” “what a defendant must do before [he] files a motion for compassionate

release in federal court,” which is to “submit a request to ‘the Bureau of Prisons to

bring a motion on the defendant’s behalf.’” Franco, 973 F.3d at 468 (emphasis

added) (quoting 18 U.S.C. § 3582(c)(1)(A)). Defendant was required to file a request

with BOP prior to filing a motion under 18 U.S.C. § 3582(c)(1)(A).

      Defendant has not shown that he has exhausted his administrative remedies

prior to filing the present Motion [64]. Although Defendant claims in his Motion [64]

that he submitted “a release application to the Warden via E-request” on April 22,

2021, requesting compassionate release, he has not submitted any documentation

demonstrating that such a request was made. Because the record reflects that



                                            4
Defendant did not comply with the statute’s mandatory exhaustion requirement

before he filed his Motion [64] for Compassionate Release, his Motion should be

denied without prejudice for failure to show that he has complied with the statute’s

mandatory exhaustion requirement.

                                III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Melvin Walker’s Motion [64] for Compassionate Release and Modification of

Sentence pursuant to the First Step Act of 2018 is DENIED WITHOUT

PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 23rd day of June, 2021.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         5
